PER CuRiam.
Defendant argues the court erred in setting the verdict aside because, as it contends, there was no evidence on which the jury could have returned a verdict in favor of plaintiff. In this manner it seeks to review the court’s ruling in overruling the motion to nonsuit. No judgment has been rendered against defendant. It may not, by challenging the exercise of the court’s discretion in setting the verdict aside, present for determination the correctness of the court’s ruling on the motion to nonsuit. White v. Keller, 242 N.C. 97, 86 S.E. 2d 795; Byrd v. Hampton, 243 N.C. 627, 91 S.E. 2d 671.
Appeal dismissed.